UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 97-1651



ROBERT LEE DAVIS,

                                              Plaintiff - Appellant,

          versus


ROBESON COUNTY PUBLIC SCHOOLS; ROBESON COUNTY
BOARD OF EDUCATION, in its individual capac-
ity; BETH WILLIAMSON, in her individual and
official capacities; ABNER HARRINGTON, in his
individual and official capacities; MIKE
SMITH, in his individual and official capac-
ities; PAUL BROOKS, in his individual and
official capacities; ROBERT DEESE, in his
individual and official capacities,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Chief
District Judge. (CA-97-42-7-F)


Submitted:   August 14, 1997               Decided:   August 20, 1997


Before NIEMEYER, Circuit Judge, and BUTZNER and PHILLIPS, Senior
Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Lee Davis, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint, under 28 U.S.C.A. § 1915(e)
(West Supp. 1997), and denying his motion to recuse. We have re-

viewed the record and the district court's opinion and find that

this appeal is frivolous. Accordingly, we dismiss the appeal on the

reasoning of the district court. Davis v. Robeson County Pub.
Schs., No. CA-97-42-7-F (E.D.N.C. Apr. 22, 1997). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         DISMISSED




                                  2